Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 are rejected under Norin et al. US 6157817 in view of Harris US 6317093.   
 
     As to 1.Norin teaches Method for aligning an earth station antenna with a satellite antenna, the method comprising: (a) sending an uplink signal from the earth station antenna to the satellite antenna (col.4 lines 43-45); (b) measuring at least a strength of the uplink signal received by the satellite antenna (col.4 lines 49-51); (c) sending by telemetry the measured strength to a telemetry station (col.4 lines 56-57).
Norin doesn’t expressly teach (d) adjusting an orientation of the earth station antenna in order to maximize the measured strength.
However, US 6317093 teaches line-up of earth station antenna and the concept of adapting position of antenna (see all figures and abstract).

Norin doesn’t expressly teach and a control loop configured to adjust a position of the earth station antenna in order to maximize the measured signal strength.
However, US 6317093 teaches line-up of earth station antenna and the concept of adapting/adjusting position of antenna (see all figures and abstract).
It would be obvious to modify Norin by adjusting orientation of antenna as taught by Harris et al. in order to maximize or modulate the desired strength and align with stations (alignment maximizes signal).     As to claim 9, the cited art teaches The system according to claim 8, wherein the control loop comprises an actuator configured to adjust a position of the axis of the earth station antenna in order to maximize the measured signal strength (Norin col.4 43-57).As to claim 10, the cited art teaches The system according to claim 8, wherein the sensing unit is further configured to measure: a first strength of the uplink signal received by satellite antenna 

Claim Objections
Claim 5 is objected for depending upon a rejected base claim(s) but would otherwise be allowable. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the 

/Bo Fan/
Examiner, Art Unit 3646